Citation Nr: 0407624	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  02-07 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial compensable evaluation for 
chondromalacia of the right knee.

4.  Entitlement to an initial compensable evaluation for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In pertinent part, the RO granted 
service connection for bilateral chondromalacia of the knees 
and assigned an initial noncompensable evaluation.  The RO 
also denied claims for service connection for a heart 
condition and hypertension.  The Board has rephrased the 
issues on the title page to reflect that the veteran's right 
and left knee disabilities should be evaluated separately, 
and that the evaluations assigned are the initial ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (where an 
appeal stems from an initial rating, VA must frame and 
consider the issue as to whether separate or "staged" ratings 
may be assigned for any or all of the retroactive period from 
the effective date of the grant of service connection in 
addition to a prospective rating).


REMAND

The Board notes that the claims on appeal require significant 
development prior to any further appellate review.  The Board 
first notes that the veteran has not been notified of VA's 
notice and duty to assist requirements pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159 (2003).  The Board next notes that the RO is on 
notice that the veteran is in receipt of an award of 
disability benefits from the Social Security Administration 
(SSA).  VA must obtain these records prior to any further 
adjudication.  Quartuccio v. Principi, 16 Vet. App. 183, 187-
88 (2002) (possibility that SSA records could contain 
relevant evidence, including medical opinions as to the 
etiology of a disease or injury, cannot be foreclosed absent 
a review of those records).  

The record is also unclear as to the date(s) and facilities 
of the veteran's VA treatment.  The RO has associated with 
the claims folder records of the veteran's treatment at the 
North Little Rock, Arkansas VA Medical Center (VAMC) since a 
March 1992 inpatient admission, but that document refers to 
the existence of previous VA admissions.  Additionally, a 
record request in 1992 noted the presence of "two charts" 
at the Fayetteville, Arkansas VAMC, but it is unclear whether 
those complete records have been associated with the claims 
folder.  The RO must obtain all available treatment records 
in the possession of a VA agency.  38 U.S.C.A. § 38 U.S.C. 
§ 5103A(c)(1) (West 2002).

The Board next notes that, in rating musculoskeletal 
disabilities, VA must assess functional impairment and 
whether there is incoordination, weakness, fatigability or 
additional limitation of motion from pain or repeated use of 
the joint.  38 C.F.R. §§ 4.40 and 4.45 (2003).  The Court of 
Appeals for Veterans Claims has held that, if feasible, the 
determination of functional limitation "should be portrayed 
in terms of the degree of additional range of motion due to 
pain on use or during flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The October 2001 VA examination 
report, which the RO relied upon in assigning the initial 
noncompensable evaluation for the veteran's bilateral 
chondromalacia of the knees, does not address the extent, if 
any, of functional loss of use of the right and/or left knee 
and must be returned as inadequate for rating purposes.  
38 C.F.R. § 4.2 (2003).

Finally, the Board is of the opinion that the medical opinion 
is necessary to decide the claim for service connection for a 
heart disorder.  38 U.S.C.A. § 5103A(d) (West 2002).  The 
veteran's service medical records reflect that he underwent 
extensive examination to determine the nature and etiology of 
abnormal electrocardiogram (ECG) readings and chest x-ray 
findings.  A September 1970 cardiac series offered varying 
possibilities to the x-ray abnormality, to include tricuspid 
valvular disease, a tumor or cyst, or congenital absence of 
the right pericardium.  A heart catheterization in October 
1970 resulted in a diagnosis of mild dextroversion of the 
heart which was functionally and hemodynamically 
insignificant.  However, the possibility that the veteran 
manifested an Ebstein's variant was not foreclosed.  More 
recently, a heart catheterization performed by VA in January 
2002 suggested the possibility that the abnormality was an 
external compression with a reversible perfusion defect.  The 
Board finds that medical opinion is necessary to interpret 
the clinical findings of record.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must provide the veteran notice 
which complies with the provisions of 
38 U.S.C.A. § 5103.  The RO should also ensure 
that all notification and development action 
required by 38 U.S.C.A. § 5103A (West 2002) are 
fully complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2003).

2.  The RO should contact the veteran and 
request him to identify the date(s) and 
facilities of his VA treatment since his 
discharge from service.  The RO should obtain 
all records identified by the veteran, to 
include complete records from the North Little 
Rock and Fayetteville VAMC's.

3.  The RO should contact SSA and request 
copies of all medical documents pertaining to 
the veteran's award of disability benefits.

4.  Following completion of the foregoing 
development, the RO should schedule the veteran 
for an orthopedic examination, with benefit of 
review of the claims folder, in order to 
determine the current nature and severity of 
his right and left knee disabilities.  In 
addition to describing any instability present, 
if any, the examiner should also set forth the 
range of motion of the right and left knees 
specifying the degrees of motion.  The examiner 
must also specifically address the extent, if 
any, of functional loss of use of the right 
and/or left knee due to pain, incoordination, 
weakness, pain on flare-ups and fatigability 
with use.  If feasible such findings should be 
portrayed in terms of degrees of additional 
loss of motion.  If not feasible, this should 
be stated for the record together with the 
rationale.  The claims folder and a copy of 
this remand must be made available to the 
examiner prior to the examination for review.

5.  The RO should also schedule the veteran for 
examination by a cardiologist in order to 
determine the nature and etiology of his 
cardiac disorder(s), if any.  The claims folder 
and a copy of this remand must be made 
available to the examiner prior to the 
examination for review.  All necessary tests 
and laboratory findings should be obtained.  
Following the examination, the examiner should 
express opinion on the following questions: 

(a) What is the diagnosis, or diagnoses, 
of current cardiovascular disorder(s);
(b) Which of the diagnoses (if any) 
represents an acquired disorder and which 
(if any) represents a 
congenital/developmental disorder;
(c) Is it at least as likely as not that 
any acquired cardiovascular disorder is 
the result of injury during active 
service, had its onset in service and/or 
manifested to a compensable degree within 
one year from discharge from service; and 
(d) If a congenital/developmental disorder 
is present, did such disorder (1) clearly 
and unmistakably pre-exist service and (2) 
is it clear and unmistakable that such 
disability did not undergo a permanent 
increase in severity in service that was 
beyond the natural progress of the 
disorder?  

The examiner must provide a rationale for the 
opinions expressed.  The claims folder and a 
copy of this remand should be made available to 
the examiner.

6.  Thereafter, the RO should readjudicate the 
claims on appeal.  If any benefit sought on 
appeal remains denied, the veteran should be 
provided a supplemental statement of the case 
(SSOC), and an appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


